 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700; F: (916) 498-5710
 5
     Attorneys for Defendant
 6   MICHAEL PITRE

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA, )                   Case No. 2:20-cr-00231-KJM
                               )
11             Plaintiff,      )                   STIPULATION REQUESTING CHANGE OF
                               )                   PLEA HEARING AND REQUEST TO APPEAR
12
                  vs.          )                   VIA VIDEO-TELECONFERENCE
13                             )
     MICHAEL PITRE,            )                   Date: June 14, 2021
14                             )                   Time: 9:00 A.M.
              Defendant.       )                   Judge: Hon. Kimberly J. Mueller
15                             )
16
17          IT IS HEREBY STIPULATED by and between the parties through their respective

18   counsel, Assistant United States Attorney, Adrian Kinsella, counsel for the plaintiff, and

19   Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Michael Pitre, that the

20   status conference currently set for June 28, 2021 be advanced to June 14, 2021, at 9:00 a.m., for

21   a change of plea hearing before the Honorable Kimberly J. Mueller.

22          Furthermore, Mr. Pitre requests, and the parties so stipulate, that his personal appearance

23   be waived and that the hearing take place by way of video-teleconference. On March 30, 2020,

24   this Court issued General Order 614, “Coronavirus Public Emergency Authorizing Video-

25   teleconferencing and Telephone Conferencing for Criminal Proceedings under Section 15002 of

26   the Coronavirus Aid, Relief and Economic Security (CARES) Act,” which authorizes the use of

27   videoconferencing – or telephone phone conferencing if videoconference is not reasonably

28   available – in various criminal proceedings.

      Stip re Advancement for Change of Plea            -1-           United States v. Pitre, 2:20-cr-00231-KJM
      Hearing, Waiver of Personal Appearance and
      Request to Appear Via Video-Teleconference
 1          The parties hereby stipulate that the change of plea hearing in this matter cannot be

 2   further delayed without serious harm to the interests of justice, within the meaning of General

 3   Order 614 and subsequent General Orders.
 4          Mr. Pitre, having been advised of his right to appear in person for his change of plea, as
 5   well as of the ability to waive his personal appearance and appear via video-teleconference, has
 6   elected to waive his right to personally appear at his June 14, 2021 change of plea hearing, and
 7   instead requests to appear via video-teleconference.
 8          Finally, Mr. Pitre consents to counsel signing this waiver on his behalf, pursuant to
 9   General Order 616. He stipulates that 1) obtaining his wet signature is both impractical and
10   imprudent, given the pandemic; 2) he has had an opportunity to consult with counsel regarding
11   this matter; and 3) after said consultation, he consents to his counsel signing this stipulation and
12   proposed order electronically on his behalf.
13                                                  Respectfully submitted,
14   Date: June 4, 2021                             /s/ Michael Pitre
                                                    MICHAEL PITRE
15
                                                    DEFENDANT
16
17                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
18
19
     Date: June 4, 2021                             /s/ Megan T. Hopkins
20                                                  MEGAN T. HOPKINS
                                                    Assistant Federal Defender
21                                                  Attorneys for Defendant
                                                    MICHAEL PITRE
22
23
     Date: June 4, 2021                             PHILIP A. TALBERT
24                                                  Acting United States Attorney
25                                                  /s/ Adrian Kinsella
26                                                  ADRIAN KINSELLA
                                                    Assistant United States Attorney
27
28

      Stip re Advancement for Change of Plea          -2-            United States v. Pitre, 2:20-cr-00231-KJM
      Hearing, Waiver of Personal Appearance and
      Request to Appear Via Video-Teleconference
 1                                                 ORDER

 2          The Court, having received and considered the parties’ stipulation regarding the request

 3   to advance the June 28, 2021 status conference for a change of plea on June 14, 2021, and the
 4   defendant’s waiver of personal appearance, and good cause appearing therefrom, hereby
 5   advances the hearing as requested and sets a change of plea hearing for Monday, June 14, 2021,
 6   at 9:00 a.m. The Court further orders that the defendant’s electronic signature is accepted
 7   pursuant to General Order 616, and that his request to appear via video-teleconference (or
 8   telephone, if video-teleconference services become unavailable) for the June 14, 2021 change of
 9   plea hearing is GRANTED.
10          IT IS SO ORDERED.
11   DATED: June 8, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stip re Advancement for Change of Plea        -3-            United States v. Pitre, 2:20-cr-00231-KJM
      Hearing, Waiver of Personal Appearance and
      Request to Appear Via Video-Teleconference
